DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s response of 2/18/22 has been received. A specification amendment was submitted as well as an affidavit under 37 CFR 1.132. Note that the affidavit is addressed under the Response to Arguments section.  Claims 1, 4-6, 8, and 9 are amended and claims 1-12, 14, and 15 are pending. 

Claim Objections
Claims 4-6, 8-10, and 12 are objected to because of the following informalities:  claim 1 previously recites the glove as having a back portion and claim 4 recites “a back of the glove”. Claim 4 should be amended for consistent terminology referencing this part of the glove structure such that claim 4 recites “said back portion of the glove”. Claim 5 repeats limitations previously recited in claim 4: “wherein the three dimensional molded portion comprises at least a portion of the knuckle area of the glove”; therefore these limitations are redundant in claim 5 and should be deleted. Also, “the peak” should be changed to “a peak”. Claim 5 also recites “the peak of the convex configuration corresponding to a middle knuckle” and this should be revised to recite “the peak of the convex configuration configured to correspond to a middle knuckle” since the middle knuckle is referencing the wearer’s anatomy.  For claim 10, it appears that the “at least one integrally formed three dimensional molded portion” is previously recited in claim 1 such that the language of claim 10 should reflect that the three dimensional molded portion is referring to the previously recited one or more three dimensional molded portion, and the claim is further defining the portion as “the different elastomeric material compositions form the said one or more integrally formed three dimensional molded portion having different areas having different characteristics”.  For claims 4-6 and 8-12, each recitation of “three dimensional molded portion should be changed to recite “the one or more three dimensional molded portion” for consistency with the recitation of “the one or more three dimensional molded portion” in claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 12, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 lacks antecedent basis for “the adjacent areas”. It is noted that claims 1 and 4 recite the molded portion as “one or more areas of elastomeric material” and “one or more three dimensional molded portions”. It’s not clear that the one molded portion or one area of elastomeric material also includes adjacent areas.  Claim 12 lacks antecedent basis for “the first and second elastomeric material compositions” in that claim 7 recites “more than one elastomeric material composition”. Claim 15 recites “wherein the coating and the elastomeric material overlap, with one of the coating or elastomeric material covering a portion of the other”. However, this recitation appears to conflict the limitations of claim 3 which recites the coating “on at least an area of the fabric material of the glove blank that does not have elastomeric material injection molded thereto”. Please clarify. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 8, and 9 are rejected under 35 U.S.C. 103 as being obvious over Geller (U.S. 6,061,830) in view of Baacke ‘111. Geller discloses the invention substantially as claimed. Geller teaches a utility glove 10 comprising a glove blank 12 formed of one or more fabric material (col.4, lines 15-20) formed in the shape of at least a portion of a hand, the glove blank fabric material (first component/fabric foundation garment 12) including a front portion and a back portion as disclosed in col.4, line 66- continuing to col.5, line 1 as “the first components or foundation garments are typically made of a single member, in this instance a unitary glove that covers the entire hand.”), each of the front portion and back portion having an interior surface and an exterior surface (each inherently has an interior and exterior surface), the utility glove 10 having one or more areas of elastomeric material 14 on the exterior surface of at least a portion of at least one of the front portion and the back portion of the fabric material of the glove blank thereby forming one or more three dimensional molded portions having a three dimensional configuration (col.4, lines 53-60) conforming to at least a portion of a contour of a hand, wherein the three dimensional molded portion comprises less than the entire glove blank, leaving at least one area of fabric material of the glove blank without elastomeric material bonded thereto (Figures 1 and 3-5 show the three dimensional molded portion comprising less than the entire glove blank, leaving at least one area of fabric material of the glove blank 12 without elastomeric material bonded thereto). Figures 1 and 3 show three dimensional molded portion 14 comprising at least a portion of a knuckle area of the glove across a back of the glove and Figure 4 shows the convex surface 14A and adjacent areas of the molded portion (adjacent areas of the molded portion that extend away from the peak as in the annotated drawing) dropping therefrom. Geller teaches the molded elastomeric material may be secured to the glove blank by different methods including sewing, fusion, welding, adhesive, etc.  However, Geller doesn’t teach the one or more areas of elastomeric material injection molded onto the exterior surface of at least a portion of at least one of the front portion and back portion. In regard to the claimed injection molded process reciting how the product is formed, no additional patentable weight is granted to these steps in that the interpretation of product by process claims is not limited to the manipulations of the recited steps, only to the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.  Baacke teaches a glove 11 with an elastomeric rubber material injection molded onto the exterior surface of a fabric blank including back portion 12 and palm portion 14. Baacke teaches the injection molding has benefits over conventional stitching including reduced seam bulk and removal of the requirement for needle holes to allow stitching to pass through the materials, which can allow water to leak through the holes and into the glove under wet conditions (par.12). Paragraph 33 further discloses that the molded material is conformed by the mold to result in the desired shape for the various sections such as the finger portions 24 and thumb portion 30 that are generally curved in shape to conform to the shape of the fingers and thumb of a wearer in the relaxed position.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Geller’s glove such that one or more areas of elastomeric material are injection molded onto the exterior surface of the fabric material of the glove blank, as Baacke teaches it’s known in the art to join a glove fabric with one or more areas of elastomeric material by injection molding to provide the expected result of a formed glove with one or more three dimensional molded portions, reduced seam bulk and resistance to water ingress to the glove’s interior.  For claims 6 and 8, Geller discloses the invention substantially as claimed but doesn’t teach the three dimensional molded portion comprises at least a portion of a palm area of the glove on a palm side of the glove.  Geller is concerned with providing the appearance that the exterior decoration simulates unnatural skin texture and/or coloring such that providing the molded portion over the palm is considered as an obvious modification which would further simulate a decorative skin texture contributing to the aesthetics of the glove.  Geller’s Figure 1 appears to show molded portion 16 simulating a thumbnail and positioned to overlie the wearer’s thumbnail, with a portion of 16 simulating a vein surrounding the thumbnail extending below and surrounding the molded thumbnail.  Geller is concerned with providing the appearance that the exterior decoration 16 simulates nails, protruding veins, unnatural skin texture and/or coloring.  Geller doesn’t explicitly teach the three dimensional molded portion further comprises at least a portion of one or more of a fingertip and/or a thumb tip of the glove.  Paragraph 36 of Baacke teaches the exterior surface 34 of the finger and thump tip areas of section 20 and 26 includes the three dimensional molded portion to provide slip resistance characteristics and/or comfort attributes to the glove 11.  Modifying Geller in this manner requires further extending the molded portion to the thumb tip and/or fingertip of the glove and is considered as an obvious modification in order to further enhance the desired aesthetic appearance simulating the anatomical features finger and/or thumb of the glove by providing the appearance of skin, while also providing comfort attributes to the glove without interfering with the flexing of the wearer’s fingers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Geller’s three dimensional molded portion to comprise at least a portion of the palm area of the glove on the palm side and to comprise at least a portion of one or more of a fingertip and/or thumb tip of the glove in that Geller is concerned with simulating the wearer’s anatomical features through texturing and decorative elements and providing the molded portion in the claimed glove areas would further contribute to the glove aesthetics. 

    PNG
    media_image1.png
    987
    696
    media_image1.png
    Greyscale

Claims 3, 14, and 15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Geller in view of Baacke as applied to claim 1 above, and further in view of VanErmen ‘551. Geller discloses the invention substantially as claimed but doesn’t teach a coating on at least an area of the fabric material of the glove blank that doesn’t have elastomeric material injection molded thereto, the coating on the at least one area of fabric material is nitrile, latex, neoprene, PVC or polyurethane or the coating and the elastomeric material overlap, with one of the coating or elastomeric material covering a portion of the other to form a waterproof seal between the coating and elastomeric material.  VanErmen teaches a glove formed from a nitrile coated fabric disclosed as providing durability and water or moisture resistance while also maintaining the benefit of form-fitting and comfort of a knit construction. The glove structure includes a fabric shell 10 that is coated by nitrile material such that the proposed modification of Geller’s glove would necessarily include an overlap of the coating and elastomeric material with the elastomeric material covering the coating to form a waterproof seal between the coating and elastomeric material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Geller to provide a coating on at least an area of the fabric material of the glove back that doesn’t have the elastomeric material injection molded thereto since this modification is expected to improve the glove by providing durability and water and moisture resistance to the glove blank fabric and wouldn’t compromise the breathability of the glove fabric in that the perforations are formed through the coating.   
Claims 7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Geller in view of Baacke as applied to claim 1 above, and further in view of Jaeger ‘226.  Geller discloses the invention substantially as claimed, including the elastomeric material comprising a thin layer of very flexible material, such as latex or other soft rubber material.  However, Geller doesn’t teach the elastomeric material injection molded onto the fabric material of the glove blank comprises more than one elastomeric material composition, each elastomeric material composition having different characteristics to form one or more areas with different characteristics in different areas, and the different elastomeric material compositions create at least one integrally formed three dimensional molded portion having different areas with different characteristics, and wherein the first and second elastomeric material compositions create at least one integrally formed three dimensional molded portion having different areas with different characteristics. Jaeger teaches a glove with a molded elastomeric (rubber) material 18 adhered and sewn onto the palm/glove blank of glove 10. Paragraph 22 teaches a rubber piece can be varied by using different compositions of the elastomeric material and the  compositions may have different durometer values and colors placed in different portions of the mold, for example a lower durometer rubber can be placed in finger sections and higher durometer rubber in the palm and thumb areas of the mold. Both elastomeric materials are flexible; however, the higher durometer material is harder and less flexible relative to the lower durometer material. Geller, as modified by Baacke, teaches the three dimensional molded portion and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Geller’s glove to provide more than one elastomeric material composition, each elastomeric material composition having different characteristics to form one or more areas with different characteristics in different areas, and the different elastomeric material compositions create at least one integrally formed three dimensional molded portion having different areas with different characteristics and the first and second molded elastomeric material compositions that create at least one integrally formed three dimensional molded portion having different areas with different characteristics, in that Jaeger teaches that it is known in the glove art to provide modify a molded glove portion to provide different color or hardness characteristics in different areas, with the different characteristics expected to distinguish an appearance of the glove areas or to provide different degrees of flexibility to different areas of the glove such as at the finger joints. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Geller in view of Baacke as applied to claim 1 above, and further in view of Jaeger (U.S. 2004/0025227). Geller discloses the invention substantially as claimed. Baacke provides a disclosure that the elastomeric material 20 is formed from materials having a durometer ranging from Shore 10 to Shore 80 A (par.32), with a value of 40 being preferred, but doesn’t disclose a first composition of the elastomeric material having a shore diameter of from about 10 to about 25 and a second composition of the elastomeric material having a shore durometer of from about 15 to about 60, with the first and second elastomeric material compositions having different shore diameters forming different areas of the three dimensional molded portion. Jaeger teaches a glove with a molded rubber piece 36 formed from rubber material formed from different polymers to provide different properties to different portions of the piece 36, including different durometer values, and also teaches that the durometer of the rubber compound is adjustable as required for the purpose of the glove (par.13). Paragraph 24 further discloses the rubber molded piece/material 36 can be formed from rubber material 37 made with an infinite range of durometers which can change over various portions of the glove. Baacke’s durometer values of shore 10 to shore 80 overlap with the claimed durometer ranges and Jaeger teaches that it is known to provide a molded material with an infinite range of durometers which change over various portions of the glove to provide different properties at different glove portions. One of ordinary skill in the art could have looked to Jaeger’s teachings to arrive at a durometer value for the first elastomeric material composition within the claimed range that is different from a durometer value for the second elastomeric material composition within the claimed range, with the first and second materials forming different areas of the three dimensional molded portion. Jaeger teaches that both durometer values would be selected based upon the purpose or end use of the glove. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Geller’s elastomeric material injection molded onto the fabric material to comprise a first elastomeric material composition having a shore durometer of from about 10 to about 25 and a second elastomeric material composition having a shore durometer of from about 15 to about 60, wherein the first and second elastomeric material compositions have different shore durometers and form different areas of the three dimensional molded portion in that Jaeger teaches that the different shore durometer values provide different hardness properties at different portions of the glove such that the flexibility of one portion of the glove may be increased relative to another portion of the glove.
Response to Arguments
Applicant’s remarks of 2/18/22 as well as affidavits filed under 37 CFR 1.132 (7pgs), and including Exhibits A-I (39 pgs) have been received. The rejections have been revised as necessitated by the claim amendments. 
The affidavits under 37 CFR 1.132 filed 2/18/22 are insufficient to overcome the rejection of claims 1-12, 14 because:  It is noted that the declaration statements refer to a method of manufacturing a utility glove; however, the claims recite a utility glove apparatus such that the statements are not persuasive to overcome any rejections under 35 USC 103. The declaration fails to establish a nexus between the claimed features of the invention and the commercial success relied upon in the affidavit (MPEP 716.03(a)). Applicant has failed to show that the claimed features are responsible for the commercial success.  Exhibits A-G do not refer to any of the claimed limitations and therefore do not establish a nexus between the claimed features and any commercial success. Exhibit G refers to method steps of forming a glove, with such steps not recited by the claims of the present application. Exhibits H and I also fail to establish a nexus between the claimed invention and any commercial success.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732